Citation Nr: 0723066	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  05-03 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date prior to March 6, 2003, for 
the grant of a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel





INTRODUCTION

The veteran had active service from August 1968 to June 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Albuquerque, New Mexico.

The Board notes that for the purposes of the appeal, the RO 
determined the effective date for the grant of TDIU to be 
April 1, 2003.  The RO used the April 1, 2003 date which is 
when the initial TDIU payment was sent to the veteran as 
authorized by the Omnibus Reconciliation Act of 1974.  The 
effective date at issue, however, is March 6, 2003, as 
determined by the RO in the June 2004 rating decision.  

The veteran testified at an April 2007 hearing before the 
undersigned Veterans Law Judge.  At the hearing, the veteran 
testified that he suffered from various physical disorders as 
a result of his service-connected depression.  He submitted 
an internet article regarding health risks for submariners.  
The RO should clarify with the veteran if he intended to 
raise any additional claims during his testimony.


FINDING OF FACT

The veteran did not meet the percentage requirements for TDIU 
prior to March 6, 2003, and was not shown to be unable to 
secure or follow a substantially gainful occupation solely by 
reason of service-connected disability prior to March 6, 
2003.


CONCLUSION OF LAW

The requirements for an effective date prior to March 6, 
2003, for the assignment of a TDIU have not been met. 38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(o) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in February 2005, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was provided in a March 2006 letter.  
Accordingly, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, notice was not given prior to the appealed AOJ 
decision; however, the Court specifically stated in Pelegrini 
that it was not requiring the voiding or nullification of any 
AOJ action or decision, only finding that appellants are 
entitled to VCAA-content-complying notice.  Thus, the timing 
of the notice in this matter does not nullify the rating 
action upon which this appeal is based and the Board 
specifically finds that the veteran was not prejudiced by the 
post-AOJ decision notice because he was given sufficient time 
to submit and/or identify any and all evidence necessary to 
substantiate his claim.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and by affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.

Analysis

Under 38 C.F.R. § 3.400(b)(2)(i) (2006), the effective date 
for a grant of compensation, to include direct service 
connection and individual unemployability benefits, will be 
the day following separation from active service, or the date 
entitlement arose if a claim is received within one year 
after separation from service.  Otherwise, the effective date 
is the date of receipt of claim or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2006).  Unless specifically provided, the 
effective date will be assigned on the basis of the facts as 
found. 38 C.F.R. § 3.400(a) (2006).

The effective date of an award of an increased rating (which, 
by definition, clearly encompasses a grant of TDIU), will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.  An effective date for an increased evaluation may be 
assigned at the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date.  38 
C.F.R. § 3.400(o)(2) (2006).

Total disability ratings for compensation may be assigned, 
when the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, such disability shall be 
ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
as 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a) (2006).

A claim or application is a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p) (2006).

The veteran claims entitlement to an effective date earlier 
than March 6, 2003, for the grant of service connection for a 
TDIU.  He contends that he should have been assigned an 
effective date of February 2001 (apparently based on medical 
evidence that the veteran was diagnosed with a depressive 
disorder at that time).
 
In this case, the veteran initially submitted a claim for 
service connection for chronic depression on March 6, 2003.  
In November 2003, the veteran raised the issue of post-
traumatic stress disorder.  Thereafter, a VA examiner in May 
2004 diagnosed the veteran as having PTSD with major 
depressive disorder and linked both disorders to his active 
military service.  A June 2004 RO rating decision granted 
service connection for PTSD with major depressive disorder 
and a 70 percent disability evaluation was assigned, 
effective from March 6, 2003 (the date of the claim for 
chronic depression).  Prior to this rating action the veteran 
had not established service connection for any disorder.

The RO determined that March 6, 2003, the date on which the 
veteran's claim for service connection for chronic depression 
was received, was the proper effective date for his award 
based on medical evidence which post dates the veteran's 
claim. There were no medical records showing any evaluation 
or treatment provided to the veteran for PTSD or major 
depressive disorder in the one year period preceding the 
filing of his claim in March 2003.  Furthermore, there was no 
evidence in the year prior to March 2003 that shows that the 
veteran was unable to secure or follow a substantially 
gainful occupation by reason of service-connected disability.

In essence, the clinical data in its entirety does not 
demonstrate that the veteran met the percentage requirement 
and was unemployable solely due to his service-connected PTSD 
with major depressive disorder prior to March 6, 2003.  The 
Board notes in this regard that prior to March 6, 2003, the 
veteran's PTSD with major depressive disorder was not 
service-connected and service-connection had not been 
established for any other disability.  Because all of the 
evidence is to the effect that the veteran did not meet the 
percentage requirements for a TDIU prior to March 6, 2003, 
the Board is legally precluded from granting a TDIU on a 
schedular basis prior to that date.

Accordingly, the Board finds that the assignment of an 
effective date earlier than March 6, 2003, for the award of a 
total disability rating for compensation purposes based on 
individual unemployability is not warranted.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an effective date prior to March 6, 2003, for 
the grant of TDIU is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


